Citation Nr: 0507952	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment only.

2.  Entitlement to a separate disability rating for diplopia.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to July 
1958.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 2001, rating 
decision rendered by the Columbia, South Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In May 2004, the Board issued a decision that restored 
service connection for the veteran's diplopia.  The Board 
also remanded the case to the RO for issuance of a statement 
of the case concerning his claim for assistance in the 
purchase of an automobile or other conveyance or adaptive 
equipment only.  However, the evidence shows that a statement 
of the case had been issued in August 2002.  This statement 
of the case is currently associated with the claims folder.  
Accordingly, the RO returned the case to the Board for 
further consideration. 


REMAND

Unfortunately, a review of the evidence shows that further 
remand of this case is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West. 2002)] and the implementing regulations [codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] are 
applicable to this appeal.    

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

The veteran's claim for financial assistance in the purchase 
of an automobile or other conveyance or for adaptive 
equipment only was received by the RO in July 2001.  While 
the RO had provided the veteran with a letter in May 2001 
that addresses the VCAA, neither this letter nor anything 
else in the record satisfies the notification requirements of 
the VCAA and the implementing regulations as it pertains to 
the current claim.  On the contrary, this letter addresses 
the VCAA in the context of a claim for service connection.  
On remand, the RO should ensure compliance with the VCAA and 
its implementing regulations. 

In May 2004, the Board determined that restoration of service 
connection for diplopia was warranted.  Thereafter, the 
Appeals Management Center (AMC) in Washington, D.C. issued a 
rating action in July 2004 effectuating the Board's decision.  
In this decision, the AMC amended the veteran's service-
connected chronic brain syndrome to include manifestations of 
diplopia.  In October 2004, the veteran submitted a statement 
expressing disagreement with this decision arguing that a 
separate evaluation was warranted.  The record does not 
reflect that the RO or the AMC has provided the veteran with 
a statement of the case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the RO or the AMC to issue a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   

Accordingly, this case is REMANDED to the RO, via the AMC, 
for the following actions:

1.  The RO or AMC should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) as it 
pertains to his claim for financial 
assistance in the purchase of an 
automobile or other conveyance or 
adaptive equipment only, to include 
notice that he should submit any 
pertinent evidence in his possession.  

2.  Then, the RO or AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
AMC is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  Thereafter, the RO or AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or AMC should also undertake 
any other development it determines to be 
warranted.

6.  Then, the RO or AMC should 
readjudicate the issue of entitlement to 
a certificate of eligibility for 
financial assistance in the purchase of 
an automobile or other conveyance or 
adaptive equipment only based on a de 
novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
AMC should issue a supplemental statement 
of the case and afford the veteran and 
his representative an appropriate 
opportunity to respond.

7.  The RO or AMC should also furnish to 
the veteran and his representative a 
statement of the case addressing the 
issue of entitlement to a separate rating 
for diplopia.   The veteran should be 
properly notified of the requirements to 
perfect an appeal with respect to this 
issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified by 
the RO or the AMC.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




